LOTTINGER, Judge.
This is an automobile accident suit. Plaintiff sued to recover for personal injuries as well as property damages. From a judgment in favor of defendant, dismissing plaintiff’s suit, plaintiff has appealed.
This matter was consolidated for purposes of trial with another suit entitled, “Willie J. Talbert v. Willie Ramsey, et al” number 11458 on the Docket of this Court, 349 So.2d 958. For the reasons given in the opinion this date rendered in suit number 11458, the judgment of the Trial Court is affirmed, all costs of this appeal to be paid by plaintiff-appellant.
AFFIRMED.